 4:15-cr-03038-JMG-CRZ Doc # 193 Filed: 09/23/20 Page 1 of 1 - Page ID # 478




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                            4:15CR3038

     vs.
                                                           ORDER
ALBERT SCHOENTHAL,

                 Defendants.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 192), is granted.

2)   Defendant shall be released from custody to reside at his residence on
     October 13 and 14, 2020.

3)   On October 15, 2020, the defendant shall enter the VA in Grand Island, NE
     and participate that facility’s substance abuse treatment program. The
     defendant shall fully comply with the requirements of defendant’s treatment
     plan and all rules of the VA facility. If the defendant is discharged from the
     facility for any reason whatsoever, or leaves the premises of the facility
     without authorization, Defendant shall promptly report to the supervising
     officer or to any law enforcement officer. In addition, irrespective of
     whether Defendant self-reports upon discharge or leaving the facility, the
     United States Marshal, and/or any law enforcement officer is hereby
     authorized and ordered to take the defendant into custody and detain the
     defendant pending a prompt hearing before the court.

4)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing.

     Dated this 23rd day of September, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
